Citation Nr: 1227144	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for tinnitus.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hearing loss.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for jungle rot to the feet.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a gunshot wound scar to the left thigh.

9.  Entitlement to service connection for soft tissue sarcoma, to include as a result of herbicide exposure.

10.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.

11.  Entitlement to service connection for bilateral pes planus.

12.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to November 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and October 2007 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2009 rating decision the RO granted an increased 100 percent rating for PTSD effective November 7, 2008.  The Veteran was also notified that his appeal for a total rating based upon individual unemployability due to a service-connected disability (TDIU) was moot as a result of the increased rating determination.  As a higher schedular evaluation for PTSD is possible prior to November 7, 2008, the issue of entitlement to an increased rating remains before the Board on appeal and the matter is appropriately addressed as provided on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes, however, that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Although the issue of entitlement to a TDIU prior to November 7, 2008, remains for appellate review, the Board finds that as PTSD is the Veteran's only established service-connected disability the TDIU issue prior to November 7, 2008, is more appropriately addressed as part of the PTSD increased rating claim.

The Veteran withdrew his request for a Board hearing by correspondence dated in May 2011.

The issues of entitlement to service connection for hearing loss, tinnitus, jungle rot to the feet, a low back disorder, a gunshot wound scar to the left thigh, soft tissue sarcoma, a skin disorder, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1987 rating decision denied entitlement to service connection for tinnitus; the Veteran was notified of the decision on July 1, 1987, but did not submit a timely appeal.

2.  Evidence added to the record since the June 1987 rating decision does raise a reasonable possibility of substantiating the claim for tinnitus.

3.  A January 2000 rating decision denied reopening claims for entitlement to service connection for a left knee disability and hearing loss; the Veteran was notified of the decisions but did not appeal.

4.  Evidence added to the record since the January 2000 rating decision does raise a reasonable possibility of substantiating the claim for hearing loss.

5.  Evidence added to the record since the January 2000 rating decision does not raise a reasonable possibility of substantiating the claim for a left knee disability.

6.  Prior to January 24, 2008, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas due to difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships; the Veteran is not shown to have been unemployable prior to January 24, 2008.

7.  The Veteran's service-connected PTSD effective January 24, 2008, is shown to have resulted in a total occupational and social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence was received and the claim for entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence was not received and the claim for entitlement to service connection for a left knee disability may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for a rating in excess of 70 percent for PTSD prior to January 24, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for a 100 percent for PTSD effective from January 24, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence issued in December 2006 and June 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The December 2006 and June 2007 VCAA notice letters adequately informed the Veteran of the evidence necessary to reopen his claims.

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Veteran's service treatment records, service personnel records, VA treatment records, and identified private medical records have been obtained.  The Board finds that further attempts to obtain additional evidence as to the issues addressed in this decision would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case concerning the PTSD claim are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Veteran's claim for entitlement to service connection for tinnitus and hearing loss was denied in a June 1987 rating decision.  The RO found that the evidence of record did not demonstrate any complaint of tinnitus in service and that audiology tests in service were within normal limits.  The RO denied reopening claims for left ear hearing loss and a left knee disorder in January 2000.  Service connection for a left knee disorder was initially denied in a July 1976 rating decision.  The record shows the Veteran was notified of these decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The evidence added to the record since the final rating decisions includes statements from the Veteran reiterating his service connection claims and statements from his spouse in support of his claims.  The Veteran also provided information as to his hearing loss and tinnitus claims describing noise exposure he experienced during combat in the Republic of Vietnam.  VA audiology reports dated in July 2007 and October 2008 included diagnoses of sensorineural and combined hearing loss without opinion as to etiology.  A September 2008 report noted a diagnosis of tinnitus without additional comment.  The Veteran provided copies of private medical records associated with his left knee arthroscopy with partial meniscectomy in August 1982.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decisions for tinnitus and hearing loss does raise a reasonable possibility of substantiating the claims.  The Veteran's statements describing noise exposure he experienced during combat in the Republic of Vietnam is evidence not previously considered in the adjudication of these claims.  The new evidence also includes VA audiology reports providing relevant diagnoses of sensorineural and combined hearing loss and tinnitus which could reasonably result in substantiation of the claims.  Therefore, the service connection claims for hearing loss and tinnitus must be reopened.  These issues are addressed in the remand order below.

The Board finds, however, that the evidence added to the record since the last final rating decision for a left knee disability does not raise a reasonable possibility of substantiating that claim.  The evidence obtained is duplicative or cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The prior rating decisions addressed the Veteran's acute left knee injury during active service while playing football, but found that the evidence demonstrated his knee disability was a residual of post-service accidents and injuries he sustained in 1975 and 1976.  There is no new and material evidence demonstrating that a left knee disability was either incurred or aggravated as a result of active service.  Therefore, the claim for entitlement to service connection may not be reopened.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).


General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Court has held that global assessment of functioning (GAF) scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 

50 - 41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40 - 31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, service records show the Veteran served in the Republic of Vietnam and that he participated in seven combat operations from July 1965 to April 1966.  VA records show entitlement to service connection for PTSD was established in a January 1991 rating decision and that a 10 percent rating was assigned effective from September 28, 1990.  A July 2002 rating decision granted an increased 70 percent rating effective from March 19, 2002.  

VA treatment records dated from April 2005 to March 2006 show the Veteran was seen for PTSD and that he was coping adequately with his stressors.  A May 2006 treatment report noted he complained of increased hyperarousal symptoms and was exposed to increasing levels of stress while driving commercially.  Relevant mental status findings of depressed mood and angry affect were reported.  The examiner, B.A.S., a licensed clinical social worker (LCSW), noted it appeared the Veteran's ability to respond to the pressures of work were depleting.  

In correspondence received by VA on June 14, 2006, the Veteran requested entitlement to an increased rating for his PTSD.  He reported he was presently working as a truck driver and was experiencing frustration in his relationships especially as related to his occupation.  In a June 2006 application for a TDIU he reported that he had been a self-employed truck driver since 1999 and that his total earned income over the past 12 months was $16,668.15.  He also reported that he had completed two years of college education and that he had previous training and employment as a pipefitter and welder.  

A January 2007 VA examination provided a diagnosis of PTSD and a GAF score of 40-45.  The examiner noted that mentally the Veteran did not have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because of severe anger outburst, lack of focus, and emotional lability.  He also had difficulty maintaining effective family role functioning and occasional interference with recreation or leisurely pursuits.  He appeared to pose no threat of persistent danger or injury to self or others.  It was noted his prognosis was poor and that he struggled in the work place, but as an independent trucker he could adjust his work schedule.  His overall impairment was estimated to be at least severe.

A February 2007 rating decision continued the assigned 70 percent rating for PTSD.  The Veteran was notified of the rating decision and his appellate rights by correspondence dated February 27, 2007.  

In correspondence received by VA on June 8, 2007, the Veteran requested an increased rating for PTSD.  

VA treatment records dated in September 2007 signed by B.A.S. provided a diagnosis of PTSD.  It was noted that relevant mental status findings included a significant, but not severe functional impairment with symptoms that consistently impaired industrial viability and ability to maintain meaningful relationships.  

The RO continued the assigned 70 percent rating for PTSD in an October 2007 rating decision.  

In correspondence received on January 24, 2008, the Veteran expressed his desire to appeal the October 2007 disability rating.  An additional notice of disagreement was received in July 2008.  

An undated VA medical statement by B.A.S. was received from the Veteran on January 24, 2008.  In that statement B.A.S. noted the Veteran had been seen several times since April 2005 and that he had consistently described difficulty in his profession as a long distance truck driver.  It was the opinion of B.A.S. that the Veteran was "now (or soon will be) at the point where competitive gainful employment will produce deleterious results to [his] health and functioning."  It was also estimated that his GAF score was in the mid-40's which implied serious symptoms impacting social and industrial viability.  His hyperarousal was most severe.  B.A.S. also reported that he did not keep informal notes of his sessions with the Veteran.  The Veteran was encouraged to apply for a TDIU and informed that it was believed he met the criteria for that benefit.  

In a February 2009 statement the Veteran reported he was unable to continue driving his truck because of problems with disorientation and problems in his business relationships.  He also stated that the labels for his PTSD medication advised against operating heavy equipment and that the medications made him tired and affected his reaction time.  In a February 2009 application for a TDIU the Veteran reported he had been employed as an independent truck driver, but that he had earned no income over the past 12 months.  

In an April 2009 statement the Veteran's spouse described problems he had with employment as a long haul truck driver and problems with his hygiene after their move to Waco, Texas, the previous summer.  She stated he no longer kept in touch with his friends from Washington and that he had only worked 15 days that year.  She described financial difficulties with their company and stated they had not made a profit in years.  

In his May 2009 VA Form 9 the Veteran reported having had problems with anger and having left his last job in January 2008.  He asserted he was unable to find gainful employment due to his service-related disabilities.  

VA hospital records dated from April 2009 to June 2009 show the Veteran was admitted in a PTSD program and that he reported symptoms of anxiety, insomnia, anhedonia, and occasional bouts of depression.  There was no current suicidal or homicidal ideation and it was noted he denied psychotic and manic symptoms.  It was further noted that overall he had done well and that he reported a general improvement throughout his stay.  The discharge diagnoses included PTSD and alcohol abuse in remission.  An Axis V score of 52 was provided.  

A September 2009 VA examination report provided a diagnosis of PTSD and a GAF score of 45 over the past two years.  The examiner found the Veteran demonstrated serious impairment in the area of work and family and that he was unable to obtain gainful employment due to poor judgment in financial situations and inappropriately hostile behavior.  

Based upon the evidence of record, the Board finds that prior to January 24, 2008, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas due to difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  The Veteran is not shown to have been unemployable as a result of his PTSD prior to January 24, 2008.  In fact, the January 2007 VA examiner found he did not have difficulty performing activities of daily living due to a mental impairment.  It was noted that he had difficulty establishing and maintaining effective work/school and social relationships because of severe anger outburst, lack of focus, and emotional lability and had difficulty maintaining effective family role functioning.  The examiner stated his overall impairment was estimated to be at least severe.  In a September 2007 VA treatment report B.A.S. noted relevant mental status findings demonstrated a significant, but not severe functional impairment due to PTSD.  

Although the evidence prior to January 24, 2008, includes credible evidence of the Veteran's difficulty with occupational and social relations which were severe, there is no evidence of a total occupational and social impairment.  Symptom manifestations did not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, nor memory loss for names of close relatives, own occupation, or own name.  The assigned 70 percent rating is consistent with the GAF scores in the 40 to 45 range and with the findings of severe impairment.  Therefore, a rating in excess of 70 percent for PTSD prior to January 24, 2008, is not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the evidence demonstrates the schedular evaluation in this case is adequate for his service-connected PTSD.  The evidence as to these specific matters is persuasive.  The Board further finds there is no evidence of a marked interference with employment prior to January 24, 2008.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The evidence also demonstrates the Veteran was gainfully employed as an independent truck driver prior to January 24, 2008.  The opinions of the VA examiner in July 2007 and B.A.S. in September 2007 that the Veteran's PTSD at that time was no more than severe, and not a total impairment, is persuasive.  These statements are also consistent with the evidence demonstrating the Veteran was working and gainfully employed until January 2008.  Therefore, a TDIU prior to January 24, 2008, was also not warranted.

The Board finds, however, that the Veteran's service-connected PTSD effective January 24, 2008, is shown to have resulted in a total occupational and social impairment.  The opinion of B.A.S. is persuasive that the veteran was unemployable as a result of his PTSD and is consistent with the Veteran's own statements that his last job was in January 2008.  Therefore, an increased 100 percent rating for PTSD is warranted from January 24, 2008.  The appeal, to this extent, is granted.



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for tinnitus; the appeal is granted to this extent only.

New and material evidence was received to reopen a claim for entitlement to service connection for hearing loss; the appeal is granted to this extent only.

New and material evidence was not received to reopen a claim for entitlement to service connection for a left knee disability; the appeal is denied.

Entitlement to a rating in excess of 70 percent for PTSD prior to January 24, 2008, is denied.

Entitlement to an increased 100 percent rating for PTSD effective from January 24, 2008, is granted, subject to the regulations governing the payment of monetary awards.

REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining service connection claims.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court also noted that lay evidence is competent to establish observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 307 (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

In this case, the Veteran contends that he has hearing loss and tinnitus as a result of noise exposure during active service, including during combat.  The Board notes that his August 1964 enlistment examination revealed severe scarring to the left tympanic membrane and that records show he was treated for left external otitis secondary to swimming class in July 1967.  The Board also notes that records show the Veteran is a combat veteran for VA compensation purposes and that his statements as to noise exposure are consistent with the circumstances of his service.  VA treatment records dated in July 2007, September 2008, and October 2008 included diagnoses of sensorineural hearing loss, combined hearing loss, and tinnitus without opinion as to etiology.  The Board finds a VA examination is required for an adequate determination of these reopened service-connection claims.

The Board also notes that the Veteran contends he has a low back disorder as a result of an explosion during combat in service, a left thigh gunshot wound scar, and bilateral pes planus and jungle rot that has persisted since active service.  In addition, he claims he has soft tissue sarcoma and a skin disorder as a result of Agent Orange exposure during service in Vietnam.  His statements as to injuries during service in Vietnam are consistent with the circumstances of his service and it may be presumed that he was exposed to herbicides during active service in Vietnam.  VA treatment records include an August 1999 report indicating mild to moderate degenerative disk disease at L1-2 and a January 2009 report noting symptoms more like nummular eczema or fungal dermatitis without opinion as to etiology.  As the Veteran has not been provided VA examinations to assess these service connection claims, the Board finds examinations are required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for his remaining service connection claims.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hearing loss and/or tinnitus as a result an event, injury, or disease during active service.  It should be noted that the Veteran is a combat veteran for VA compensation purposes and that his statements as to noise exposure have been found to be consistent with the circumstances of his service.  The examiner should solicit a complete history from the Veteran as to any noise exposure during or after service and comment as to the significance, if any, of the reported history of noise exposure, the available lay statements, and the other medical evidence of record.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA orthopedic examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present low back disability as a result an event, injury, or disease during active service.  It should be noted that the Veteran is a combat veteran for VA compensation purposes and that his statements as to a back injury have been found to be consistent with the circumstances of his service.  The examiner should solicit a complete history from the Veteran as to any back injuries during or after service and comment as to the significance, if any, of the reported history, the available lay statements, and the other medical evidence of record.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he (a) has a left thigh gunshot wound scar, bilateral pes planus, and/or jungle rot as a result of events, injuries, or diseases during active service or (b) has soft tissue sarcoma and/or a skin disorder as a result of herbicide exposure during service in Vietnam.  It should be noted that the Veteran is a combat veteran for VA compensation purposes and that his statements as to events and symptom manifestations in service are consistent with the circumstances of his service.  The examiner should solicit a complete history from the Veteran as to these disorder during or after service and comment as to the significance, if any, of the reported history, the available lay statements, and the other medical evidence of record.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


